Citation Nr: 1450517	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-20 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for chronic lumbar strain.

2.  Entitlement to service connection for a left knee injury.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active service from March 1970 to February 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana that continued the 20 percent rating for the Veteran's chronic lumbar strain.

The Board also notes that the Veteran submitted a timely notice of disagreement (NOD) to a February 2014 rating decision that denied entitlement to service connection for a left knee injury and erectile dysfunction.  No statement of the case (SOC) has been issued addressing these issues.  In accordance with 38 C.F.R. § 19.26, unless the matter has been resolved by a grant of benefits, or the NOD is withdrawn by an appellant or his representative, the RO must prepare an SOC.  Thus, a remand is necessary.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in September 2014.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system.

This appeal was processed using Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

In May 2014 the Veteran filed a claim for compensation benefits under 38 U.S.C.A. § 1151 (West 2014); he claimed that he should be granted benefits under this section for the pain he experienced due to a VA examination for his back.  As noted above, the Veteran's chronic lumbar strain is already service connected.  The Board has chosen not to refer the section 1151 claim because such claim is rightfully an increased evaluation claim in this case, rather than a claim for additional benefits under section 1151.

The United States Court of Appeals for Veterans Claims (Court) determined that where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Veteran has claimed that he cannot work due to his chronic lumbar strain.  The Board has therefore added a TDIU claim to the issues on appeal.  Further development is needed to properly adjudicate the TDIU claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination for his chronic lumbar strain was performed in January 2010.  (The Veteran was also scheduled for an examination in August 2012; however, he failed to report for this examination.  In testimony before the undersigned, the Veteran stated that he did not receive notice of this examination.)  In testimony before the undersigned, and in written argument, the Veteran asserted that his chronic lumbar strain increased in severity since his most recent VA examination.  In his March 2010 notice of disagreement, he stated that he had an inability to stand for an extended time, had limited ability to walk, and was forced to retire in 2009.  The Veteran also testified that he had a harder time bending forward, backwards, and twisting left or right; he also stated that his back caused pain that "shoots down [his] legs", and he had numbness in his feet.

In light of this contention that the Veteran's disability has increased in severity since the most recent VA examination, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his chronic lumbar strain.

Moreover, the Veteran testified before the undersigned that he was treated by Dr. D. the "first of this year" and was sent to an orthopedist, all at VA treatment facilities.  As such, the AOJ should obtain any such outstanding records on remand.

As noted above, the Veteran has also alleged that his chronic lumbar strain precludes him from securing or following a substantially gainful occupation.  This is an implied claim for TDIU.  Rice, supra.  In this case, the TDIU claim has not been developed for Board review and is remanded in accordance with the Court's holding in Rice, supra.

Finally, for the reasons explained in the introduction, an SOC needs to be issued on the issue of entitlement to service connection for a left knee injury and erectile dysfunction.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following actions:

1.  Send the Veteran additional notice as to the issue of entitlement to TDIU.  All notification requirements and development procedures contained in 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2013), must be fully met.

2.  Undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the Veteran's chronic lumbar strain during the period of this claim, to specifically include VA treatment records.

3.  Schedule the Veteran for a new VA orthopedic/neurological examination of his chronic lumbar strain.  The AOJ is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is further to be advised that failure to report for a scheduled VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

The examiner should indicate that a complete copy of this REMAND and the electronic claim files were made available and reviewed in conjunction with the examination.  All necessary studies and tests should be conducted. 

The examiner should identify any and all orthopedic and neurological manifestations associated with the Veteran's service-connected chronic lumbar strain, and fully describe the extent and severity of those manifestations. 

The examiner should specifically address the following:

A) Report the Veteran's ranges of motion and state the point at which any pain is demonstrated.

B) Determine whether the service-connected chronic lumbar strain is manifested by weakened movement, excess fatigability, incoordination, swelling, flare-ups or pain. 

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, swelling, or pain; or during flare-ups. These determinations are required by VA regulations as interpreted by courts.

All limitation of function, including due to pain on use (including repetitive motion), must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such must be noted in the report.

C) Determine whether the Veteran has favorable or unfavorable ankylosis, and if so, the angle of such ankylosis.

D) Document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as "a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician and treatment by a physician." 

To the extent possible, report periods of incapacitating episodes due to IVDS, if any, during 12-month periods throughout the pendency of the Veteran's appeal.

E) Given the Veteran's credible reports of radiculopathy, determine whether and to what extent the Veteran experiences any neurological disability associated with the service-connected chronic lumbar strain.  Provide an approximate date for the onset of such neurological disability.  Identify the specific nerve(s) affected together with the degree of paralysis caused by service-connected disability (e.g. mild, moderate, or severe), since the approximate date of onset of the disability.

The examiner should also render an opinion as to whether the Veteran's service-connected disability renders the Veteran incapable of securing or maintaining a substantially gainful employment (without regard to his age or non-service-connected disabilities).

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing this report, the examiner should specifically address all lay contentions raised by the Veteran, including contentions regarding flare-ups and radiculopathy.

4.  Furnish a Statement of the Case as to the following issues: entitlement to service connection for a left knee injury and entitlement to service connection for erectile dysfunction.  Only if the Veteran perfects an appeal should these claims be certified to the Board following completion of any necessary development.

5.  Then, adjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to him and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



